Citation Nr: 0021928	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-238 27A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
lumbar intervertebral disc syndrome, currently rated 40 
percent disabling.  

2.  The propriety of the initial 10 percent rating assigned 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), with panic disorder and 
agoraphobia.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1988.  
In addition to the disorders noted on the title page of this 
decision, the veteran has service connection for tinea 
versicolor, evaluated as noncompensably disabling.  

This appeal arises from an April 1998 rating decision, which 
denied a rating in excess of 40 percent for the veteran's 
service-connected postoperative lumbar intervertebral disc 
syndrome, awarded service connection and assigned a 10 
percent rating for an acquired psychiatric disorder, to 
include PTSD, with panic disorder and agoraphobia, and denied 
a total rating for compensation purposes based on individual 
unemployability due to the veteran's service-connected 
disabilities.  In a notice of disagreement (NOD) submitted in 
April 1999, the veteran, through her representative, 
specifically indicated her disagreement with all three issues 
addressed in the April 1998 rating decision.  However, a 
statement of the case (SOC), issued in August 1999, covered 
only the claim for an increased rating for an acquired 
psychiatric disorder, and the claim for a total rating based 
on individual unemployability, without mentioning the claim 
for an increased rating for the veteran's service-connected 
postoperative lumbar intervertebral disc syndrome.  A 
subsequent SOC, issued in November 1999, covered the claim 
for an increased rating for the veteran's service-connected 
postoperative lumbar intervertebral disc syndrome.  

In the VA Form 9, the veteran requested a hearing at the RO 
before a traveling member of the Board of Veterans' Appeals 
(Board).  However, in a letter from the veteran's 
representative to the RO, dated July 26, 2000, the 
representative requested that the hearing be cancelled.  


REMAND

As an initial matter, the Board finds that the veteran's 
claims for increased ratings for her service-connected 
disabilities and for a total rating for compensation purposes 
based on individual unemployability due to her service-
connected disabilities are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Where, as here, a claimant has presented well-grounded 
claims, VA has a duty to assist the claimant in the 
development of facts pertinent to her claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist claimants in obtaining 
and developing available facts and evidence to support their 
claims includes obtaining medical records to which the 
claimant has referred and obtaining adequate VA examinations; 
the Court has also stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In late 1997, the veteran's service-connected low back 
disorder was the subject of a right L4-L5 and L5-S1 
discectomy.  

In a February 2000 letter to the RO, the veteran's 
representative indicated that the veteran had been 
hospitalized at the VA Medical Center in East Orange, New 
Jersey (East Orange VAMC) in February 2000.  The 
representative requested that records of the veteran's 
medical treatment at the East Orange VAMC be obtained in 
connection with her claim for an increased rating for her 
service-connected postoperative lumbar intervertebral disc 
syndrome and her claim for a total rating for compensation 
purposes based on individual unemployability due to her 
service-connected disabilities.  

In a letter to the RO, dated July 13, 2000, the veteran's 
representative indicated that the veteran had a magnetic 
resonance imaging (MRI) study performed at the East Orange 
VAMC in February 2000.  The representative further noted that 
the veteran received medical treatment at the VA Medical 
Center in Manhattan, New York, in June 1999, and was 
currently receiving treatment at a medical facility 
identified as "Kessler's Institute for Pain Management".  
Additionally, in a letter from the veteran's representative 
to the RO, dated July 26, 2000, it was indicated that the 
veteran desired to cancel a previously requested hearing at 
the RO before a member of the Board in order to obtain 
unspecified additional records.  The records of VA medical 
treatment of the veteran and her medical treatment at 
Kessler's Institute for Pain Management, which were 
referenced in letters of the veteran's representative dated 
in February and July 2000, have not yet been added to the 
claims folder.  

Accordingly, the claims for an increased rating for 
postoperative lumbar intervertebral disc syndrome, the claim 
as to the propriety of the initial 10 percent rating for a 
service connected acquired psychiatric disorder, to include 
PTSD, with panic disorder and agoraphobia, and the claim for 
a total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities are 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that she identify all sources of 
private and VA medical treatment for her 
service-connected disabilities since 
December 1997.  The RO should obtain 
copies of all records identified which 
have not yet previously added to the 
claims folder.  

2.  After the foregoing development has 
been completed, the veteran should be 
accorded a VA neurological examination to 
determine the severity of the 
postoperative lumbar intervertebral disc 
syndrome.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination of the veteran and state in 
the examination report that the review 
has been accomplished.  Motion of the 
lumbar spine should be reported in 
degrees and in all planes.  Neurological 
pathology attributable to the low back 
disorder should be reported in detail.  
The examining physician must furnish an 
opinion as to whether the veteran's 
service-connected postoperative lumbar 
intervertebral disc syndrome is severe 
and manifested by recurring attacks, with 
intermittent relief, or whether the 
disorder is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, and little intermittent relief.  
The examiner should indicate whether the 
low back demonstrates any pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination on 
movement.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 
and 4.45.  

3.  The veteran should also be accorded a 
VA psychiatric examination to determine 
the severity of her service-connected 
acquired psychiatric disorder, to include 
PTSD, with panic disorder and 
agoraphobia.  The examining physicians 
must review the claims folder and a copy 
of this remand in connection with the 
examination of the veteran and state in 
the examination report that the review 
has been accomplished.  The physician 
should be furnished a copy of the rating 
criteria for psychiatric disorders which 
became effective on November 7, 1996.  
All clinical findings should be reported 
in detail.  On examination, the examining 
physician should comment as to the 
presence or absence of each symptom and 
finding required under the current rating 
criteria for ratings from zero to 100 
percent, and where present, the frequency 
and/or degree of severity of each symptom 
and finding.  

4.  The veteran should also be accorded a 
VA dermatological examination to 
determine the severity of her service-
connected tinea versicolor.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination of the 
veteran and state in the examination 
report that the review has been 
accomplished.  All clinical findings 
should be reported in detail.  The 
dermatological examination is requested 
to permit the Board to address the claim 
for a total rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disabilities.  

5.  Following completion of the above 
actions, the RO should again review the 
claims to determine if they may be 
granted.  If any claim remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action until she is informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

